Citation Nr: 1443778	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2013, the Board remanded the issue of entitlement to service connection for right knee disability, directing the RO to adjudicate the issue of clear and unmistakable error (CUE) first raised by the Veteran's representative in April 2013.  The AOJ issued a Supplemental Statement of the Case instead of promulgating a rating decision to adjudicate the request for revision based on CUE in the first instance.  Although generally, the Veteran has a right, as a matter of law, to that Remand directive, see Stegall v. West, 11 Vet. App. 268 (1998), the Board concludes that it did not have jurisdiction over the request for revision based on CUE.  This is because the RO had not issued a decision adjudicating this request.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  Accordingly, the Board refers the issue to the RO to promulgate a decision on CUE. What this means is that after the RO issues a decision on the CUE request, if that decision denies the request, the Veteran will be required to initiate and perfect an appeal to the Board by filing a timely NOD and substantive appeal.

The Board also notes that in a March 2012 letter, the Veteran's representative appears to request service connection for a left knee disability.  This communication remains unaddressed and is referred to the AOJ for initial development and/or other appropriate action. 

In a February 2012 statement, the Veteran appears to request a hearing.  See 38 C.F.R. § 20.704(e) (2013).  Though no hearing was provided, the Veteran, represented by an attorney, subsequently declined Board hearings in November 2012, January 2013, and February 2014.  The Board, therefore, will proceed with adjudicating the appeal on the instant record.

The issue of entitlement to service connection for right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO disallowed service connection for right knee disability.

2.  Evidence received since the November 2004 rating decision, which is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for right knee disability and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  As new and material evidence has been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Prior to the issuance of this decision on appeal, VA had previously disallowed entitlement to compensation benefits for the claimed disability.  Consequently, prior to reaching the merits, the Board must first address whether it has jurisdiction by determining if the claim may be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (explaining that the Board must make the independent determination of whether or not to reopen a finally denied claim in the context of a claim previously denied by the RO).

The Veteran was originally denied service connection for a right knee disability in a March 1983 rating decision, due to his failure to report to a VA examination.  After subsequently reporting to VA examination, a January 1984 rating decision again denied entitlement to service connection for right knee injury, as the documented in-service injury was deemed acute and transitory.  VA examination found no right knee abnormality, and a January 1984 letter notified the Veteran of the absence of residual disability.  In addition to three intervening disallowances, the rating decision of November 2004 declined to reopen the issue of entitlement to service connection for right knee disability, for lack of new and material evidence.  The Board Remand of May 2013 declined to reach the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for right knee injury.

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a NOD with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final, and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38  C.F.R. § 20.1103 (2013). 

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The RO provided the Veteran and his representative at the time notice both of the November 2004 determination and of his appellate rights.  The RO did not receive an NOD within one year of mailing notice of the decision.  No evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  Thus, the November 2004 decision is final.

The November 2004 rating decision disallowed service connection for a  right knee disability on the basis that the Veteran did not present new and material evidence of a current disability related to the knee injury documented in service.  Accordingly, the Board is charged with review of the record for new evidence, not considered in the November 2004 rating decision, which would reasonably suggest such a disability.  The bases for the earliest denials of the Veteran's claim were that he did not have a current knee disability and, more recently, denial was also based on the fact that the nexus element was not met.  

Prior to the November 2004 decision, there was evidence of a present disability of the right knee.  A September 2003 treatment record from Dr. A.K. documents that he had arthritis of the right knee, and a 1995 treatment record from Dr. D. documents a torn right lateral meniscus.  A January 2007 VA treatment record includes a past medical history of chronic right knee pain since active service.  As this evidence relates to the unestablished nexus, it is material evidence.  It was not previously before adjudicators and is not cumulative or redundant of evidence previously before adjudicators.  It is, thus, new and material evidence.  As such, the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38  C.F.R. § 3.159 (2013).  Here, the Board makes no determination unfavorable to the Veteran.  As such, no discussion is necessary at present as to whether VA met these duties.

ORDER

The claim of entitlement to service connection for right knee disability is reopened, and, to that extent only, the appeal is granted.

REMAND

Having reopened the claim of entitlement to service connection for a right knee disability, the Board finds that additional development is necessary prior to a final adjudication on the merits of the claim.  Therefore, a remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination with regard to the claim on appeal.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claim file was reviewed.  The examiner must accomplish the following:

(a)  Identify all disorders of the Veteran's right knee that have been present at any time since he filed his claim in August 2009.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of his right knee had onset during or was caused by his active service.  The examiner must provide a complete rationale for any opinion rendered.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

